DETAILED ACTION
Receipt is acknowledged of applicant’s Preliminary Amendment/Remarks filed 6/28/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-17 have been cancelled.  Claims 18-34 are newly added.  Accordingly, claims 18-34 are pending in the application and currently under examination.

Information Disclosure Statement
	The IDS’s dated 6/28/2019 and 10/31/2019 have been considered.  Signed copies are enclosed herewith.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is requested: 
Claim 24 recites the element “Td” at line 7 of the claim.  Said element is not found in the instant specification and, thus, lacks antecedent basis to the specification.
Claim 27 recites the phrase, “inherently stable” at lines 2 and 3 of the claim.  Said phrase is not found in the instant specification and, thus, lacks antecedent basis to the specification.
The disclosure is objected to because of the following informalities: the acronyms “PLA”, “PDLA”, “PLLA”, “PTFE” and “PCA” are recited at page 9, line 30, page 11, lines 22-23 and page 15, line 20.  An acronym should be written in its expanded form followed by the acronym in its first recitation and can be referred to in acronym form thereafter. Said acronyms, “PLA”, “PDLA”, “PLLA” and “PTFE” are well-known in the art and as such adding the expanded form of each would not be considered new matter.
Appropriate correction is requested.

Claim Objections
Claim 24 is objected to because of the following informalities:  “4,5%” should be replaced with “4.5%”.  
Claim 26 is objected to because of the following informalities:  “0,6%” should be replaced with “0.6%”.  
Claim 27 is objected to because of the following informalities:  “(Z)” should be deleted from the claim.  
Claim 28 is objected to because of the following informalities: the acronyms “PLA”, “PDLA”, “PLLA”, “PTFE” and “PCA” are recited in the claim.  An acronym should be written in its expanded form followed by the acronym in its first recitation and can be referred to in acronym form thereafter.
Claim 29 is objected to because of the following informalities: “tissue-“ should be replaced with “tissue”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites the element “Td” in line 7 of claim.  Td is not a known element on the periodic table and it is not recited in the instant specification.  It is, however, noted that the instant specification recites the element “Tb” at he bottom of page 14.  Without guidance from the instant specification, a skilled artisan would not be able to determine what is meant by “Td” and, as such, a person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.
Claim 27 recites the phrase, “inherently stable” at lines 2 and 3 of the claim.  Said phrase is not recited in the instant specification and is not a recognized term in the art. It is, however,  noted that the instant specification recites the phrase “dimensionally stable” throughout the instant specification. Without guidance from the instant specification and prior knowledge of the art, a skilled artisan would not be able to determine what is meant by “inherently stable” and, as such, a person of ordinary skill in the art would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for “the mount is configured to be cut into separate arrangements heaving a desired length and a smaller aspect ratio”; the subject matter was not properly described as filed. Original claim 17 recites, “whereby the mount (10) is designed, by cutting (100) of the material of the arrangement (1), to create separate arrangements (1) therefrom in a desired length with a smaller aspect ratio. The specification at page 12, lines 17-19 recites, “the mount is designed to produce, applying cutting to the material of the arrangement, separate arrangements in a desired length with a smaller aspect ratio”.  Thus, according to the original claim and instant specification, the mount is not to be cut into separate arrangements as written in claim 34, but rather the absorbable material of the arrangement is cut into separate arrangements. Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 recites the phrase, “inherently stable” at lines 2 and 3 of the claim.  Said phrase is not recited in the instant specification and is not a recognized term in the art.  The claim is indefinite because it is unclear what is meant by the phrase “inherently stable” and a skilled artisan would be able to ascertain the metes and bounds of the claim. 
	Claim 28 recites the phrase, “native or artificial collagens” in line 5 of the claim.  The term “native” implies that the collagen has a particular origin.  The instant specification does not provide any clarity.  Thus, the claim is indefinite because it is unclear what the origin of the collagen is intended to be.
	Claim 28 recites the term “PCA” in line 14 of the claim.  The instant specification describes “natural protein or polymers PLA, PDLA, PLLA, PTFE or PCA” (page 11, lines 22-23).  PCA is known as phosphinocarboxylic acid which is a synthetic polymer – not a natural polymer as evidenced by Nouryon (see PTO-892).  Thus, the claim is indefinite because it is unclear what is meant by PCA given the contradicting information.
	Correction is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-26, 28 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (CN  104511048 A, Apr. 15, 2015, hereafter as “Dai”) in view of Indiano (US 2012/0041483 A1, Feb. 16, 2012, hereafter as “Indiano”) as evidenced by Simplified UPSC (see PTO-892).
The instant invention is drawn to an arrangement for use as a tissue expander, skin expander or implant with an antibacterial effect comprising at least one structural element made of an absorbable material with an antibacterial effect having a shape which has an aspect ratio greater than 10, wherein the material is a rapidly corroding magnesium alloy, which has: 
a. a silver content by weight of between 6% and 12%; and 
	b. an iron content by weight of between 0.01% and 1% or a copper content by weight of between 0.1% and 10%.
	Regarding instant claim 18, Dai teaches a degradable metal antibacterial suture comprising a magnesium-based alloy and may further contain one or more of copper, iron, zirconium, tin, nickel, aluminum, silver, and/or rare earth metals, wherein each element is present in an amount that is not more than 1% by weight, more preferably not more than 0.5% by weight, still more preferably not more than 0.1% by weight, still more preferably not more than 0.05% by weight (abstract; pg. 1; pg. 2, 1st and 2nd para.).  Dai exhibits a shape with an aspect ratio greater than 10 (Figures).  Dai teaches that during the degradation process, the various trace elements are released, which can promote skin healing, local antibacterial effect and little tissue reaction (abstract; pg. 4, 12th para.). Regarding the limitation, “rapidly corroding”, the instant specification at pg. 3 states, 
The term "corrosion" describes a reaction of a material to its environment, which causes an alteration of the material and either decomposes or erodes it. A rapid corrosion, according to the present invention, is understood to be present when the normalized or plane- or volume dependent accelerated or real in-vitro or in-vivo corrosion rate is above 1 mm loss of material thickness per year (as mm/year). In this context even higher corrosion rates, for example more than 2mm/year, 3 mm/year, 4 mm/year, 5mm/year or 10 mm/year are understood as rapidly corroding. Usually, the state of art reduces, for example, the iron content in magnesium alloys to a minimum, for example smaller than 50 ppm, in order to prevent a corrosion of the respective magnesium alloy.

Dai teaches rapid degradation such as degradation by 60% and 80% in 30 days (Examples) which reads on the degradation/corrosion rates discussed in the instant specification.  
	Dai is silent to a particular embodiment containing iron or copper, however it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular elements, iron or copper with a reasonable expectation of success because Dai teaches that including iron or copper is suitable for the intended purpose (MPEP 2144.07) and because said elements can “promote skin healing, local antibacterial effect and little tissue reaction”.
	Dai is silent to the particular embodiment comprising iron in a range of between 0.01% and 1 % or copper in a range of between 0.1% and 10%.
	MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II) also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 

	Because the claimed ranges overlap with the ranges disclosed by the prior art, a prima facie case of obviousness exists.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of iron or copper by way of routine experimentation with a reasonable expectation of success because Dai teaches the general conditions of the claim, that is, including copper and/or iron in amounts up to 1% each and it is not inventive to discover the optimum or workable ranges.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists and artisans to improve what is already generally known to determine in a disclosed set of ranges the optimum combination of percentages (MPEP 2144.05(II)).
	Dai is silent to the particular range of silver being between 6% and 12%.
	Indiano teaches a suture having antimicrobial properties comprising the known antimicrobial agent, silver (abstract; [0031]).  Indiano teaches including silver in an amount of 6-25% (claim 19).
	Both references are drawn to sutures having antibacterial/antimicrobial properties, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include silver in an amount of 6-12% into Dai as suggested by Indiano with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Indiano teaches that adding silver into a suture in an amount of 6-25% is suitable for the purpose of imparting antimicrobial properties to a suture and thereby reducing the risk of infection ([0030]-[0031]).  Further, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II) also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 

	Because the claimed range overlaps with/lies inside the range disclosed by the prior art, a prima facie case of obviousness exists. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of silver by way of routine experimentation with a reasonable expectation of success because Indiano teaches the general conditions of the claim, that is, including silver in amounts of 6-25% and it is not inventive to discover the optimum or workable range.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists and artisans to improve what is already generally known to determine in a disclosed range the optimum percentages (MPEP 2144.05(II)).
	Regarding instant claim 19, Dai is silent to the particular range of silver being between 6% and 10%.
	MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II) also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 

	Because the claimed range overlaps with/lies inside the range disclosed by the prior art, a prima facie case of obviousness exists. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of silver by way of routine experimentation with a reasonable expectation of success because Indiano teaches the general conditions of the claim, that is, including silver in amounts of 6-25% and it is not inventive to discover the optimum or workable range.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists and artisans to improve what is already generally known to determine in a disclosed range the optimum percentages (MPEP 2144.05(II)).
	Regarding instant claims 20 and 21, Dai is silent to the particular range of iron being greater than 150 ppm and less than 1% or between 0.025% and 0.5%.
	MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II) also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 

	Because the claimed ranges overlap with/lie inside the ranges disclosed by the prior art, a prima facie case of obviousness exists. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of iron by way of routine experimentation with a reasonable expectation of success because Dai teaches the general conditions of the claim, that is, including iron in amounts up to 1% and it is not inventive to discover the optimum or workable range.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists and artisans to improve what is already generally known to determine in a disclosed set of ranges the optimum percentages (MPEP 2144.05(II)).
	Regarding instant claims 22 and 23, Dai is silent to the particular range of copper being greater than 0.3% and less than 10% or greater than 0.1% and less than 5%.
	MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II) also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 

	Because the claimed ranges overlap with/lie inside the ranges disclosed by the prior art, a prima facie case of obviousness exists. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of silver by way of routine experimentation with a reasonable expectation of success because Dai teaches the general conditions of the claim, that is, including copper in amounts up to 1% and it is not inventive to discover the optimum or workable range.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists and artisans to improve what is already generally known to determine in a disclosed range the optimum percentages (MPEP 2144.05(II)).
	Regarding instant claim 24, Dai teaches that the magnesium-based alloy may further contain one or more of copper, zinc, manganese, selenium, tellurium, calcium, iron, zirconium, tin, nickel, aluminum, silver, and/or rare earth metals, wherein each element is present in an amount that is not more than 1% by weight, more preferably not more than 0.5% by weight, still more preferably not more than 0.1% by weight, still more preferably not more than 0.05% by weight (abstract; pg. 1; pg. 2, 1st and 2nd para.).  It is noted that the rare earth metals are known as Sc, Y, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu as evidenced by Simplified UPSC.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further include one or more of the elements discussed above in an amount of no more than 1% with a reasonable expectation of success because Dai teaches that each element is suitable for incorporation into an absorbable magnesium alloy suture (MPEP 2144.07).
	Regarding instant claim 25, Dai, as discussed above teaches that nickel can be include din an amount of less than 1%, more preferably not more than 0.5% by weight, still more preferably not more than 0.1% by weight, still more preferably not more than 0.05% by weight (abstract; pg. 1; pg. 2, 1st and 2nd para.).  
	Dai is silent to the particular range of nickel being less than 100 ppm (or 0.01%).
	MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II) also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 

	Because the claimed range overlaps with/lies inside the range disclosed by the prior art, a prima facie case of obviousness exists. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of nickel by way of routine experimentation with a reasonable expectation of success because Dai teaches the general conditions of the claim, that is, including nickel in amounts up to 1%, more preferably not more than 0.5% by weight, still more preferably not more than 0.1% by weight, still more preferably not more than 0.05% by weight and it is not inventive to discover the optimum or workable range.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists and artisans to improve what is already generally known to determine in a disclosed set of ranges the optimum amounts/percentages (MPEP 2144.05(II)).
	Regarding instant claim 26, Dai, as discussed above, teaches a degradable metal antibacterial suture comprising a magnesium-based alloy.  Dai further teaches that the suture has a diameter of from 0.01 to 5 mm, more preferably from 0.01 to 3.5 mm, still more preferably from 0.01 to 2 mm, still more preferably from 0.1 to 1.5 mm, still more preferably from 0.5 to 1 mm (pg. 1, 5th para.). 
	Dai is silent to the particular diameter range of less than 0.6 mm.
	However, MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II) also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 

	Because the claimed range lies inside the range disclosed by the prior art, a prima facie case of obviousness exists. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the diameter of the suture by way of routine experimentation with a reasonable expectation of success because Dai teaches the general conditions of the claim, that is, including diameters of from 0.01 to 5 mm, more preferably from 0.01 to 3.5 mm, still more preferably from 0.01 to 2 mm, still more preferably from 0.1 to 1.5 mm, still more preferably from 0.5 to 1 mm and it is not inventive to discover the optimum or workable range.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists and artisans to improve what is already generally known to determine in a disclosed set of ranges the optimum amounts/percentages (MPEP 2144.05(II)).
	Regarding instant claim 28, Dai teaches that in a preferred embodiment, the suture can be coated with one or more of a degradable polymer coating (e.g., PLGA, PGA, PLA, PLLA, PCL, PACA, amino acid polymer), a degradable ceramic coating and a skin-healing material (e.g., collagen), wherein the coating thickness is preferably from 0.01 to 10 mm (pg. 3, para. 5-9). It is noted that 0.01 mm is equivalent to 10 microns.
	Dai is silent to a particular embodiment having the particular coating materials, PLA, PLLA, a natural protein or polymer, or collagen in a coating layer thickness of 15 microns or less.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further include a coating material such as collagen, PLA, PLLA or an amino acid polymer with a reasonable expectation of success because Dai teaches that each coating material is suitable for coating of the absorbable magnesium alloy suture (MPEP 2144.07).  It is further noted that MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II) also states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 

	Because the claimed range of 15 microns or less overlaps with the range disclosed by the prior art (10 microns to 10 mm), a prima facie case of obviousness exists. It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the thickness of the coating layer by way of routine experimentation with a reasonable expectation of success because Dai teaches the general conditions of the claim, that is, including a coating thickness of 0.01 to 100 mm and it is not inventive to discover the optimum or workable range.  A skilled artisan would have been motivated to do so because it is the normal desire of scientists and artisans to improve what is already generally known to determine in a disclosed range the optimum amounts (MPEP 2144.05(II)).
	Regarding instant claim 30, Dai further teaches that the suture comprises one more strands of silk in addition to the magnesium alloy (abstract; pg. 2, 5th para.).
	Dai is silent to the limitation, “wherein the further flexible threads and the structural element are arranged in parallel and symmetric on their respective center lines as a thread shaped arrangement”.
	Indiano teaches a multiple thread suture wherein the threads are arranged in parallel and symmetric on their respective center lines (Fig. 5).
	Both references are drawn to sutures having multiple threads, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include said threads arranged in parallel and symmetric on their respective center lines into Dai as suggested by Indiano with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Indiano teaches that such an arrangement provides sufficient tensile strength, bendability and malleability ([0020]).
	Regarding instant claim 31, Dai is silent to “all threads in the arrangement are structural elements and are twisted together” or “the structural element is a center thread and the further flexible threads are a first outer casing arranged in a symmetrical and parallel arrangement along their respective center lines together around the structural element”.
	Indiano, as discussed above, teaches “the structural element is a center thread and the further flexible threads are a first outer casing arranged in a symmetrical and parallel arrangement along their respective center lines together around the structural element” (Fig. 5).  Indiano further teaches that the threads are woven together (i.e., all threads in the arrangement are structural elements and are twisted together).
	Both references are drawn to sutures having multiple threads, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include said threads arranged in either configuration into Dai as suggested by Indiano with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Indiano teaches that such arrangements provide sufficient tensile strength, bendability and malleability ([0020]).
	Regarding instant claim 32, Dai, as discussed above, teaches that the suture comprises one more strands of silk in addition to the magnesium alloy (abstract; pg. 2, 5th para.).
	Regarding instant claim 33, Indiano, as discussed above, teaches that the threads are woven together (i.e., threads of the outer casing are twisted together around the structural element).
	Both references are drawn to sutures having multiple threads, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include said threads arranged in said configuration into Dai as suggested by Indiano with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Indiano teaches that said arrangement provides sufficient tensile strength, bendability and malleability ([0020]).
	Regarding instant claim 34, Dai is silent to a mount.  
	Indiano teaches spools (i.e., mounts) that contain individual threads used to form the suture ([0028]; Fig. 4).  Indiano also teaches that once the suture material is produced, a long length roll is sent to the suture manufacturer to cut the suture material into segments into predetermined lengths ([0051]).  Indiano additionally teaches lengths of up to 40 meters long ([0055]). It is noted that an aspect ratio of greater than 100 would require a diameter of 40 cm or less.  As discussed above, Dai teaches diameters of 0.01 to 5 mm.  Thus, the prior art meets the claimed limitation of an aspect ratio of greater than 100.
	Both references are drawn to sutures, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a mount carrying the suture material into Dai as suggested by Indiano with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Indiano teaches that the spools/rolls are effective in the weaving of the suture material and in sending the manufacturer  the suture material to be cut into the desired lengths.
	Thus, the combined teachings of Dai and Indiano render the instant claims prima facie obvious.

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or reasonably suggest a tissue or skin expander with an antibacterial effect comprising at least one structural element made of an absorbable material with an antibacterial effect having a shape which has an aspect ratio greater than 10, wherein the material is a rapidly corroding magnesium alloy, which has: 
a. a silver content by weight of between 6% and 12%; and 
b. an iron content by weight of between 0.01% and 1% or a copper content by weight of between 0.1% and 10% (claim 29). 
The closest prior art is US 20120053567 A1 (Mar. 1, 2012) which teaches a device that dilates or expands the paranasal sinus opening (title; abstract), wherein the device can contain bioerodible/bioabsorbable metals including magnesium alloys ([0230]).  In one embodiment, the bioerodible/bioabsorbable alloy includes 50-98% magnesium, 0-40% lithium, 0-5% iron and 5% or less of other metals ([0230]).  ‘567 is silent to “a silver content by weight of between 6% and 12%” and “having a shape which has an aspect ratio greater than 10”.  It is also noted that the instant specification states, 
Tissue or skin expanders are used to obtain skin for transplantation from, for example, in cases of burns or accidents. These are then primarily used for reconstruction, thus in restoration. An expander is inserted like a temporary implant. Usually an expander is an empty casing with an added valve, which is gradually filled with saline or air. A slow stretching of the skin within weeks or months produces additional tissue, which may then be transplanted to another location of a patient. A disadvantage of ordinary expanders is the fact that the implant needs to be removed after stretching the skin. This may take place during skin transplantation, but represents a further procedure during this surgery. (pg. 10). 

‘567 does not teach a tissue expander in light of the instant specification’s description of a skin or tissue expander. Thus, the prior art does not teach or reasonably suggest the claimed invention. 

Conclusion
All claims have been rejected or objected to; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617